IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00205-CV
 
Dan Werlinger, Terri Werlinger
and Eagle Anesthesia Associates PLLC,
                                                                      Appellants
 v.
 
Brian Andersen, Individually and 
for D&B Anesthesia Associates PLLC,
                                                                      Appellee
 
 
 

From the County Court at Law
Ellis County, Texas
Trial Court No. 05-C-3011
 

MEMORANDUM  Opinion





 
          Dan and Terri Werlinger filed a notice
of appeal from an adverse judgment in the trial court.  The Werlingers filed
affidavits of indigence which were contested.  The trial court sustained the
contests and ordered the Werlingers to pay the costs of the action.
          Since that determination, the Clerk of
this Court notified Dan and Terri Werlinger by letter that the original filing
fee was past due.  The Clerk warned the Werlingers that if, within 10 days from
the date of the letter, they failed to pay the filing fee “this cause will be
presented to the Court for dismissal of this appeal in accordance with Tex. R. App. P. 42.3(c).”  More than 10
days have passed, and we have not received the original filing fee.
          Absent a specific exemption, the Clerk
of the Court must collect filing fees at the time a document is presented for
filing.  Tex. R. App. P. 12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees (July 21, 1998).  See
also Tex. R. App. P. 5; 10th Tex. App. (Waco) Loc. R. 5; Tex. Gov’t Code Ann. § 51.207(b)
(Vernon 2005).  Under these circumstances, we suspend the rule and order the
Clerk to write off all unpaid filing fees in this case.  Tex. R. App. P. 2.  
          This appeal is dismissed.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed February 7, 2007
[CV06]


lign=left size=1 width="33%">


[1]
Counsel for Dechaume on appeal is the same as counsel at trial.